UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6849


DAREN GADSDEN,

                 Petitioner - Appellant,

          v.

ROBERT KOPPEL, Warden; SUJIT RAMAN; ROD J. ROSENSTEIN; US
MARSHAL’S OFFICE; WILLIAM D. QUARLES, JR., Judge; ERIC H.
HOLDER, JR., Attorney General,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-00671-ELH)


Submitted:   August 5, 2013                 Decided:   August 14, 2013


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Daren Gadsden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daren    Gadsden,   a     federal    prisoner,      appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.             We have reviewed the record

and find no reversible error.               Accordingly, although we grant

leave to proceed in forma pauperis, we deny Gadsden’s motion for

a   transcript    at    Government     expense    and    affirm   the   district

court’s order as modified to reflect that the disposition is

without prejudice.       Gadsden v. Koppel, No. 1:13-cv-00671-ELH (D.

Md. May 17, 2013).        We dispense with oral argument because the

facts   and    legal   contentions     are   adequately     presented    in   the

materials     before    this   court   and    argument    would   not   aid   the

decisional process.

                                                         AFFIRMED AS MODIFIED




                                        2